Defendant Wanda Pease is the widow of LeRoy Pease. The latter died in April, 1933. He left a will, devising certain real estate in trust to defendant Bank of California. Wanda Pease was one of the beneficiaries of the trust. At the time of the death of LeRoy Pease, defendant Washington Mutual Savings Bank held a mortgage on the property.
In September, 1933, plaintiffs acquired title to the property under a deed from Bank of California. In January, 1934, plaintiffs commenced this action for rescission, praying for cancellation of the deed and *Page 389 
for recovery of the consideration paid for the conveyance. As ground for the relief sought, plaintiffs alleged that Wanda Pease made certain false representations concerning the property, which induced plaintiffs to purchase it. Wanda Pease was not served with process and did not appear in the action. Defendants Bank of California and Washington Mutual Savings Bank appeared. The former answered, denying the material allegations of the complaint, and set up certain affirmative defenses, which it is unnecessary to enumerate. Plaintiffs replied, and trial was had on the issues thus made.
The court made findings favorable to defendants, and entered judgment thereon containing the following:
"It is hereby ordered, adjudged and decreed that theplaintiffs take nothing in this action; that their action bedismissed with prejudice and that the defendant, The Bank of California, National Association, as executor and trustee of the estate of LeRoy Pease, deceased, go hence with its costs against the plaintiffs, by the clerk of this court to be taxed and when so taxed to become a part of its judgment."
[1] Plaintiffs appeal, assigning as error the inclusion in the decree of the words which we have italicized. The burden of their argument is that they have a cause of action for damages against Wanda Pease on account of her alleged fraudulent representations; that, in the event they should bring such an action against her and should succeed in serving process upon her, she might predicate a defense of res judicata upon the italicized words.
It seems to us that the provision of the decree complained of was entirely proper as between the parties who were before the court and of whom it had jurisdiction. Indeed, upon the findings, the defendants Bank of California and Washington Mutual Savings Bank *Page 390 
were entitled to have some such provision included in the decree. The trial court could not be concerned with, nor could it determine, what, if any, effect the provision might have upon a party not before it and over whom it had no jurisdiction. Nor can we now say what effect the provision may have upon any cause of action appellants may have against Wanda Pease. If we did undertake to determine that question, our conclusion would amount to a declaratory judgment and, at that, without jurisdiction of one of the parties to be affected by it.
Judgment affirmed.
MILLARD, C.J., HOLCOMB, STEINERT, and MAIN, JJ., concur.